The plaintiff in error, hereinafter called defendant, was convicted of assault with a dangerous weapon and was sentenced to imprisonment in the state penitentiary for one year.
The case was tried in May, 1930, and the appeal lodged in this court in October, 1930. No briefs in support of the appeal have been filed, nor was there any appearance for oral argument at the time the case was submitted.
Where an appeal is prosecuted to this court, and no brief is filed in support of the petition in error, and no appearance for oral argument made, this court will examine the record for jurisdictional errors and will read the evidence to ascertain if it reasonably supports the judgment, and, if no fundamental error is apparent and the evidence is sufficient, the case will be affirmed.
The case is affirmed.
CHAPPELL and EDWARDS, JJ., concur. *Page 431